 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN M. HAMM, aka JORGE                           Case No.: 3:18-cv-02147-CAB-NLS
     ANTONIO PEREZ,
12
     Booking #18152912,                                  ORDER DENYING MOTION TO
13                                      Plaintiff,       PROCEED IN FORMA PAUPERIS
                                                         PURSUANT TO 28 U.S.C. § 1915(a)
14                        vs.                            AND DISMISSING CIVIL ACTION
15                                                       WITHOUT PREJUDICE FOR
                                                         FAILING TO PREPAY FILING
16   BILL GORE, Sheriff, et al.,                         FEES REQUIRED BY
17                                   Defendants.         28 U.S.C. § 1914(a)
18
                                                         [ECF No. 2]
19
20         STEVEN M. HAMM, aka Jorge Antonio Perez (“Plaintiff”), while held at the San
21   Diego Central Jail (“SDCJ”) for a probation revocation violation and proceeding pro se,
22   filed a Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983, on September 13,
23   2018. See Compl., ECF No. 1.
24         Plaintiff claims the San Diego County Sheriff, a doctor at the SDCJ, and several
25   unidentified “active members” of the San Diego Sheriff’s Deputies Association, denied
26   him access to his “lawfully prescribed medicine, i.e., Neurontin, for [his] chronic
27   excruciating foot[] nerve pain” on August 20, 2018, and in violation of his right to be free
28   from cruel and unusual punishment. Id. at 1-3. Plaintiff did not prepay the civil filing fee
                                                     1
                                                                              3:18-cv-02147-CAB-NLS
 1   required by 28 U.S.C. § 1914(a) at the time he submitted his Complaint, but instead has
 2   filed Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See
 3   ECF No. 2.
 4   I.     Motion to Proceed IFP
 5          All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
10   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
11   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
12   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
13   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
14   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
15   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
16   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
17   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
18   F.3d at 847.
19          Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
20   trust fund account statement (or institutional equivalent) . . . for the 6-month period
21   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
22   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
23   average monthly deposits in the account for the past six months, or (b) the average
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
     See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
27   (eff. June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                         2
                                                                                         3:18-cv-02147-CAB-NLS
 1   monthly balance in the account for the past six months, whichever is greater, unless the
 2   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
 3   the institution having custody of the prisoner collects subsequent payments, assessed at
 4   20% of the preceding month’s income, in any month in which his account exceeds $10,
 5   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
 6   § 1915(b)(2).
 7         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 8   he has not attached a certified copy of his SDCJ Inmate Trust Account activity for the 6-
 9   month period immediately preceding the filing of his Complaint. See 28 U.S.C.
10   § 1915(a)(2); S.D. CAL. CIVLR 3.2. Section 1915(a)(2) clearly requires that prisoners
11   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
12   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
13   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
14   (emphasis added).
15         Without his certified trust account statements, the Court is unable to assess the
16   appropriate amount of the initial filing fee which is statutorily required to initiate the
17   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
18   II.   Conclusion and Order
19         For this reason, IT IS ORDERED that:
20         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
21   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
22   U.S.C. § 1914(a).
23         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
24   which to re-open his case by either: (1) paying the entire $400 statutory and
25   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
26   which includes a prison certificate and/or a certified copy of his SDCJ Inmate Trust
27   Account statements for the 6-month period preceding the filing of his Complaint pursuant
28   to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2(b).
                                                    3
                                                                                 3:18-cv-02147-CAB-NLS
 1          (3)     The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
 2   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
 3   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
 4   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
 5   his 6-month SDCJ Inmate Trust Account statements within 45 days, this case will remain
 6   dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and without any further
 7   Order of the Court.1
 8          IT IS SO ORDERED.
 9   Dated: October 15, 2018
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
       Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full $400 civil filing
24   fee, or submitting a properly supported renewed Motion to Proceed IFP, his Complaint will be reviewed
25   before service and may be dismissed pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B),
     regardless of whether he pays or is obligated to pay filing fees. See Lopez v. Smith, 203 F.3d 1122, 1126-
26   27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to
     sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or
27   seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
     Cir. 2010) (discussing similar screening required by 28 U.S.C. § 1915A of all complaints filed by prisoners
28   “seeking redress from a governmental entity or officer or employee of a governmental entity.”).
                                                          4
                                                                                           3:18-cv-02147-CAB-NLS
